The plaintiffs were travelling; and their horse gave out on the road and was left with defendant, as they alledged, to keep for hire. When called for he was not delivered, having escaped from defendant's premises. The plaintiffs had paid four dollars on account of his keep. The defence was, that the horse was only turned in the field for pasture; and escaped, without any fault on the part of defendant.
The Court charged: — 1. That if this was a bailment for hire, with anexpress undertaking to keep safely; the defendant was liable in all events for the safe keeping of the property. A contract of bailment is where one delivers his property to another to keep for hire.
2. If it was a bailment for hire, without an express undertaking to keep safely, the defendant would still be liable for neglect; but would not be liable at all events.
3. In case of a bailment to keep, without compensation, the defendant was bound to use only such common care of the horse as a prudent man would take of his own property. A refusal to re-deliver the property bailed on demand, is a conversion; unless the defendant can excuse himself by showing that the property was lost or destroyed, without any
neglect on his part. The measure of damages is the value of the property at the time of its conversion, with interest.
                                        Verdict for plaintiffs $52 58.